El Juez Asociado Se. "Wíolf,
emitió la opinión del tribunal.
Este caso viene ante nuestra consideración por virtud de una moción de desestimación. En la Corte de Distrito ele Mayagüez el apelante, alegando ser hijo natural de Ave-lino Cruz y Toro, estableció demanda contra Sofía Esperanza Cruz y Yélez, hija natural del referido Avelino Cruz. Dicha hija había sido declarada anteriormente heredera universal del expresado Avelino Cruz.
La demandada presentó una moción de eliminación. La corte declaró con lugar la moción y concedió al demandante veinte días para presentar una demanda enmendada. El demandante no utilizó este privilegio dentro del término con-cedido y algunos días después la demandada presentó una moción sobre archivo del caso. La corte al efecto declaró con lugar la moción y dictó sentencia final en 20 de noviem-bre de 1922, ordenando el archivo definitivo del asunto con las costas al demandado, pero sin especial Condenación de honorarios de abogado.
El próximo documento que aparece en los autos es una moción del abogado Arturo Aponte para que los anteriores abogados sean substituidos por él en el caso. Esta moción fué radicada en abril 24 de 1923, y no hubo ninguna obje-ción a ella. En 27 de abril, 1923, el demandante compare-ció en la corte con una “moción para que se anule una sen-tencia” y también presentó otra moción semejante.
La primera moción alegaba la falta de jurisdicción en la corte para dictar sentencia ordenando el 'archivo del caso. La teoría en que se funda esta falta de jurisdicción es que la corte no debió haber ordenado al demandante hacer en-miendas, sino simplemente haber eliminado la materia ob-jeto de impugnación y por tanto que la corte no estaba, en Condiciones de dictar la referida sentencia final. La corte de distrito en junio 9 de 1923 declaró sin lugar la moción *458para que fuera anulada la sentencia y dicho demandante apeló.
Fijémonos primero en el hecho de la equivocación en que incurre el apelante al decir que la corte ordenó al deman-dante enmendar. La corte meramente le concedió el pri-vilegio. Hacemos mención de esto particularmente pues, según parece, el apelante formula un argumento sobre dicho supuesto mandato u orden.
El apelante está enteramente equivocado al sostener que la consecuencia de conceder una moción para eliminar es que la gestión siguiente recaiga en el demandado. La naturaleza de una moción para eliminar la hemos discutido algo recientemente en el caso de Mazarredo et al. v. García, et al., 31 D. P. R. 771. Esta moción es del carácter de una excepción previa especial. Si prevalece, el demandan-d'ante debe enmendar o se dictará sentencia a favor del de-mandado. La práctica moderna es exigir generalmente una nueva alegación, un documento limpio y nuevo, Albarran v. Paz, 18 D. P. R. 970, aun cuando la materia eliminada deje todavía una demanda controvertible. Dudamos fuertemente si tal demanda controvertible quedaba, pero, por lo menos técnicamente, a virtud de ser declarada con lugar una mo-ción para eliminar se hace necesario una demanda enmen-dada.
Sostiene también el apelante que el Código de Enjuicia-miento Civil no autoriza una sentencia para el archivo del caso. Cuando tal moción para eliminar prevalece y el de-mandado llega a tener derecho a una sentencia debido a la omisión en hacer enmiendas, el nombre en particular que se dé a la sentencia definitiva no es importante. Creemos, sin embargo, que el archivar el caso es la práctica debida. La actuación de la corte al dictar sentencia estaba dentro de su jurisdicción. Véase, por ser semejante, el razona-miento en el caso de Mazarredo v. García, supra.
*459Siendo esto así el apelante, si deseaba promover cual-quier cuestión de suficiencia de la demanda, debió haber apelado contra la sentencia de noviembre 20, 1922. El ape-lante, por el hecho de sugerir una cuestión jurisdiccional, n otra, no puede revivir su derecho de apelación. liemos de-cidido frecuentemente que las cuestiones no jurisdicciona-les que están comprendidas en la sentencia no pueden ser revisadas excepto mediante la apelación contra la sentencia. Hernáiz et al. v. Vivas, 20 D. P. R. 106; Fajardo Development Co. v. Morfi, 19 D. P. R. 1202, entre otros casos.
El apelado llama también la atención hacia el hecho de que después de haber sido dictada la sentencia de noviem-bre 20 de 1922, el demandante vencido estableció nueva dé-manda en noviembre 27 de 1922. Fné declarada con lugar una excepción previa por el fundamento de la prescrip-ción y dictada sentencia en marzo 15 de 1923. Una apela-ción contra esta sentencia fné desestimada por esta corte. Sin embargo, ninguno de estos procedimientos hubiera te-nido un efecto retroactivo n obstaculizado al demandante si hubiera tenido derecho a que se reconsiderara la senten-cia original.
Como las cuestiones materia de revisión, (incluyendo la responsabilidad de las partes por los actos de los abogados) pudieron haber sido consideradas mediante una apelación contra la sentencia de noviembre 20, 1922, debe desesti-marse esta apelación.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.